WIGGINTON, Judge.
Appellant appeals a final summary judgment entered in favor of appellee in her slip and fall action against appellee. We reverse.
We find that the pleadings, depositions, and answers to interrogatories in this case do not demonstrate conclusively that appellant cannot prevail. The deposition testimony of appellant’s son creates inferences and presents questions for the trier of fact to resolve. Therefore, summary judgment was improper in this case. Fla.R.Civ.P. 1.510(c); Holland v. Verheul, 583 So.2d 788 (Fla. 2d DCA 1991).
REVERSED and REMANDED for further proceedings consistent with this opinion.
SHIVERS and BARFIELD, JJ., concur.